 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GREGORY C. BONTEMPS,                               No. 1:16-cv-01854-DAD-EPG
12                       Plaintiff,
13            v.                                         ORDER DISMISSING ACTION WITHOUT
                                                         PREJUDICE FOR FAILURE TO PAY THE
14    D. HICKS,                                          FILING FEE
15                       Defendant.
16

17

18           Gregory C. Bontemps is a state prisoner proceeding pro se with this civil rights action

19   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On April 25, 2018, the assigned magistrate judge issued findings and recommendations,

22   recommending that plaintiff’s motion to proceed in forma pauperis be denied. (Doc. No. 20.) On

23   October 23, 2018, the undersigned adopted those findings and recommendations in full. (Doc.

24   No. 21.) Accordingly, plaintiff was ordered to pay the $400 filing fee in full within thirty days of

25   the date of service of that order and was warned that his failure to do so would result in dismissal

26   of this action. (Id. at 2.) Far more than thirty days have passed following the issuance of that

27   order, and plaintiff has failed to pay the required $400 filing fee.

28   /////
                                                         1
 1        Accordingly:

 2        1.    This case is dismissed without prejudice due to plaintiff’s failure to pay the

 3              required $400 filing fee; and

 4        2.    The Clerk of the Court is directed to close this case.

 5   IT IS SO ORDERED.
 6
       Dated:   April 15, 2019
 7                                                  UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
